Citation Nr: 1432263	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-11 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to a right ear hearing loss disability.

2.  Entitlement to service connection for a right ear hearing loss disability.

3.  Entitlement to a compensable disability rating for a left ear hearing loss disability.

4.  Entitlement to a compensable disability rating for hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to June 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  A May 2009 rating decision declined to increase the ratings associated with the Veteran's service-connected left ear hearing loss and hemorrhoids.  A March 2011 rating decision denied the Veteran's claim of entitlement to service connection for a right ear hearing loss disability.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  An unappealed May 2006 rating decision denied the Veteran's claim of entitlement to service connection for a right ear hearing loss disability.

2.  The evidence received since the May 2006 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a right ear hearing loss disability.

3.  The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between a right ear hearing loss disability and the Veteran's service.

4.  The Veteran's left ear hearing loss disability is manifested by no worse than level II hearing acuity.

5.  The Veteran's hemorrhoids are of no worse than a mild or moderate severity; they have not been large or thrombotic, irreducible, or associated with excessive redundant tissue, secondary anemia, or fissures.
	

CONCLUSIONS OF LAW

1.  The May 2006 rating decision denying the Veteran's claim of entitlement to service connection for a right ear hearing loss disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right ear hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, service connection for a right ear hearing loss disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.302, 3.303, 3.385 (2013).

4.  The criteria for a compensable rating for a left ear hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.383, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2013).

5.  The criteria for a compensable disability rating for a hemorrhoid disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed in this decision.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2013).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013); Smith v. West, 12 Vet. App. 312 (1999).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran's claim of entitlement to service connection for a right ear hearing loss disability was last finally denied in a May 2006 rating decision.  No evidence was received within one year of the May 2006 rating decision and no new service records have been submitted.  Therefore, the May 2006 rating decision is final.  38 C.F.R. § 3.156(b), (c) (2013).  That decision found that the evidence did not demonstrate that the Veteran had a right ear hearing loss disability.  

Since the May 2006 rating decision, additional evidence has been submitted, including the results of an August 2010 audiological examination indicating that the Veteran had a right ear hearing loss disability.  That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of the newly-submitted evidence, the Veteran's previous claim for service connection was denied because the evidence did not demonstrate that the Veteran had a current disability.  The newly-submitted evidence concerns such a disability, and it thus relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, the claim for service connection for a right ear hearing loss disability is reopened.

Service Connection

The Veteran essentially contends that he has a right ear hearing loss disability as a result of noise exposure during his military service.  The Board notes that the Veteran is already service-connected for a left ear hearing loss disability.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In order to establish service connection on a direct basis, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Furthermore, service connection for a hearing disability is not precluded solely because hearing was within normal limits on audiometric testing at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Regarding the first Hickson element, evidence of a current disability, impaired hearing is a disability when: (a) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or (b) the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater, or (c) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  During his August 2010 audiological examination, the Veteran's speech recognition score was 80 percent in the right ear, and the examiner indicated that the Veteran's performance was good.  The first Hickson element, evidence of a current disability, is therefore met.

Regarding the second Hickson element, in-service disease or injury, the Veteran asserts that he was exposed to loud noise in service.  The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including exposure to loud noise during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The second Hickson element, in-service injury or disease, is met.

With regard to the third Hickson element, medical nexus, in March 2012, an examiner opined that the Veteran's hearing loss was at least as likely as not related to his military service.  Furthermore, as noted above, the Veteran has previously established service connection for a left ear hearing loss disability, which, with no evidence of record suggesting different etiologies for the hearing loss present in each of the Veteran's ears, also supports a connection between the Veteran's right ear hearing loss and his military service.

In light of the evidence that the Veteran currently suffers from a right ear hearing loss disability, the evidence that he was exposed to acoustic trauma in service, the positive nexus evidence of record, and the Veteran's previous receipt of service connection for a left ear hearing loss disability, the weight of the probative evidence of record indicates that the Veteran as likely as not incurred a right ear hearing loss disability during service.  Service connection for a right ear hearing loss disability is warranted, and the Veteran's claim for service connection is granted, subject to the controlling laws and regulations that govern awards of VA compensation.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings Generally

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

In general, when an increase in disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2013); Esteban v. Brown, 6 Vet. App. 259 (1994).  Pyramiding, rating the same disability or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating service-connected disabilities.  38 C.F.R. § 4.14 (2013).

Increased Rating for a Left Ear Hearing Loss Disability

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment.  38 C.F.R. § 4.85 (2013).  The appropriate auditory acuity level is determined based on a combination of the percentage of speech discrimination and the puretone threshold average.  Additional considerations apply when exceptional patterns of hearing loss are demonstrated, which are defined as either a) puretone averages of 55 or greater at 1000, 2000, 3000, and 4000 Hertz, or; b) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a) (2013).  Once an acuity level is established for each ear, Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the appropriate disability evaluation.  

The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.




In an April 2009 audiological examination, the following puretone results were noted, in decibels:


HERTZ

1000
2000
3000
4000
LEFT
30
30
30
30
RIGHT
15
25
20
25

Puretone threshold averages were 30 decibels for the left ear and 21 decibels for the right ear.  Speech discrimination scores were 88 percent for the left ear and 96 percent for the right ear.  That audiometric evaluation demonstrates that the Veteran had level II hearing in the left ear (between 0 and 41 average puretone decibel hearing loss, with between 84 percent and 90 percent speech discrimination) and level I hearing in the right ear (between 0 and 41 average puretone decibel hearing loss, with between 92 percent and 100 percent speech discrimination).

With an acuity level determined for each ear, the Board turns to Table VII in order to determine the appropriate percentage evaluation for the Veteran's level of hearing acuity.  With the poorer ear at level II hearing loss and the better ear at level I hearing loss, a noncompensable rating is warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2013).  The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment, but they do not apply because the Veteran did not demonstrate an exceptional pattern of hearing impairment.  

In an August 2010 audiological examination, the following puretone results were noted, in decibels:


HERTZ

1000
2000
3000
4000
LEFT
20
25
20
25
RIGHT
15
15
10
20

Puretone threshold averages were 23 decibels for the left ear and 15 decibels for the right ear.  Speech discrimination scores were 88 percent for the left ear and 80 percent for the right ear.  That audiometric evaluation demonstrates that the Veteran had level II hearing in the left ear (between 0 and 41 average puretone decibel hearing loss, with between 84 percent and 90 percent speech discrimination) and level III hearing in the right ear (between 0 and 41 average puretone decibel hearing loss, with between 76 percent and 82 percent speech discrimination).

With an acuity level determined for each ear, the Board turns to Table VII in order to determine the appropriate percentage evaluation for the Veteran's level of hearing acuity.  With the poorer ear at level III hearing loss and the better ear at level II hearing loss, a noncompensable rating is warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2013).  The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment, but they do not apply because the Veteran did not demonstrate an exceptional pattern of hearing impairment.  

In a March 2012 audiological examination, the following puretone results were noted, in decibels:


HERTZ

1000
2000
3000
4000
LEFT
15
20
25
25
RIGHT
15
15
20
20

Puretone threshold averages were 21 decibels for the left ear and 18 decibels for the right ear.  Speech discrimination scores were 96 percent for both ears.  That audiometric evaluation demonstrates that the Veteran had level I hearing in both ears (between 0 and 41 average puretone decibel hearing loss, with between 92 percent and 100 percent speech discrimination).

With an acuity level determined for each ear, the Board turns to Table VII in order to determine the appropriate percentage evaluation for the Veteran's level of hearing acuity.  With both ears at level I hearing loss, a noncompensable rating is warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2013).  The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment, but they do not apply because the Veteran did not demonstrate an exceptional pattern of hearing impairment.

In addition to the results of this audiometric testing, the Board has also reviewed the statements that the Veteran has submitted in support of his appeal.  The Board acknowledges the Veteran's central concern that he has experienced difficulty hearing, and especially hearing over background noises.  Despite the competence of the Veteran's observations, a higher schedular rating for hearing loss requires greater objectively-measured levels of hearing loss than the Veteran has demonstrated.

The Board concludes that the preponderance of the evidence is against granting a compensable disability rating for the Veteran's left ear hearing loss disability.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for a Hemorrhoid Disability

The Veteran's hemorrhoids are rated under Diagnostic Code 7336, which is applicable to external or internal hemorrhoids.  Under Diagnostic Code 7336, a noncompensable rating applies to mild or moderate hemorrhoids.  A 10 percent rating applies to hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating applies to hemorrhoids with persistent bleeding and secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2013).  The words mild and moderate are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013).

In a January 2009 treatment record, the Veteran reported experiencing blood with his bowel movements at least two to three times weekly.  The Veteran additional reported experiencing pain and itching.  The Veteran took a stool softener and used an ointment, which resulted in a modest resolution of his symptoms.  The Veteran indicated that he was currently asymptomatic, but he could not predict what would cause the hemorrhoids to flare.  

The Veteran underwent an examination of his hemorrhoids in February 2009.  The Veteran reported experiencing anal itching, pain, swelling, and perianal discharge.  The Veteran had no diarrhea or tenesmus.  The Veteran indicated that he developed hemorrhoids with pain, bleeding, and itching several times annually.  The Veteran did not report experiencing a leakage of stool.  The Veteran had never been hospitalized in treatment of his condition, nor had he had any surgery.  Rectal examination showed no evidence of ulceration, fissures, reduction of lumen, rectal tonus, trauma, rectal bleeding, proctitis, infection, spinal cord injury, protrusion, or loss of sphincter control.  Internal hemorrhoids were present and reducible.  There was no evidence of bleeding, and thrombosis was absent.  There was no evidence of frequent recurrence or excessive redundant tissue.  No rectum fistula was noted.  Blood testing results were within normal limits.  This report provides evidence against this claim.

Upon review of this evidence, the Board finds that a compensable rating for hemorrhoids is not warranted at any time.  The medical record does not indicate that the Veteran's hemorrhoids are large or thrombotic, irreducible, or have excessive redundant tissue.  While the Board acknowledges the Veteran's complaints of periodic bleeding in association with his hemorrhoids, the medical record does not indicate that the Veteran has experienced secondary anemia or fissures in association with this bleeding.  Indeed, the Veteran has only sought treatment once for his hemorrhoids, in January 2009, at which time the Veteran indicated that his hemorrhoids were asymptomatic.

The Board concludes that the preponderance of the evidence is against granting a compensable disability rating for the Veteran's hemorrhoid disability.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extra-Schedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three step inquiry to determine whether a claim should be referred for extra-schedular consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (2013); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence fails to show anything unique or unusual about the Veteran's left ear hearing loss disability or hemorrhoid disability that would render the schedular rating criteria inadequate.  Regarding the Veteran's left ear hearing loss disability, the Veteran's primary complaint was of difficulty hearing, and especially understanding speech in the presence of background noise.  Regarding the Veteran's hemorrhoid disability, the Veteran's primary complaint was of painful bowel movements.  The Board finds that the symptomatology associated with both of the Veteran's conditions is fully addressed by the schedular rating criteria under which such disabilities are rated.  Specifically, with regard to the Veteran's left ear hearing loss disability, the rating criteria contemplate the difficulty the Veteran has hearing in all situations, to include with background noise.  

In this regard, the rating schedule, in evaluating a hearing loss disability, takes into account both the average decibel loss as well as speech discrimination scores.  With regard to the Veteran's hemorrhoid disability, the rating criteria contemplate symptoms such as the size of the hemorrhoids, frequency of recurrence, and bleeding.

Therefore, the Board finds that such manifestations of the Veteran's left ear hearing loss disability and hemorrhoids are contemplated by the rating schedule.  As such, there are no additional symptoms of the Veteran's left ear hearing loss disability or hemorrhoid disability that are not addressed by the rating schedule.  Therefore referral for consideration for an extra-schedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his left ear hearing loss disability or hemorrhoid disability.  Therefore, the Board finds that a claim for TDIU is not raised by the record.

Duties to Notify and Assist

The Veteran's claim of entitlement to service connection for a right ear hearing loss disability has been reopened and granted.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) is moot with respect to this issue.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Kent v. Nicholson, 20 Vet. App. 1 (2006); Mayfield v. Nicholson, 19 Vet. App. 103 , (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board has otherwise given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with all appropriate notice in an April 2009 letter.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  The Veteran's service medical records, VA treatment records, and private treatment records have been obtained, to the extent available.  The Veteran has been provided with VA examinations of his hearing loss and hemorrhoids.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board finds that the examiners have considered the functional effects of the Veteran's hearing problems.  The examination reports are therefore adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2013); Martinak v. Nicholson, 21 Vet. App. 447 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board acknowledges that in June 2013, the Veteran's representative requested  a new VA examination addressing the Veteran's hemorrhoid disability, contending that the Veteran's symptoms have "gotten worse over the years," forcing the Veteran to miss work or reschedule his work days.  

In this regard, the Board notes that the Veteran's February 2009 examination report indicated that the Veteran had to reschedule his work days as a result of his condition.  This contention was considered within this examination.  Additionally, the Veteran's representative did not, however, make any specific contention as to how the Veteran's hemorrhoid disability had worsened, nor did the representative identify any more recent treatment records that would suggest that the disabilities had worsened (the medical evidence of record shows only a January 2009 treatment record addressing the Veteran's hemorrhoids).  The representative simply suggests that if the Board cannot grant the claim, it should remand; the representative does not specifically argue that the Veteran's hemorrhoid condition has actually worsened.  Indeed, it is unclear if the representative at this point was actually in communication with the Veteran.  Therefore, without an assertion that the Veteran's symptoms had worsened since the time of the last examination, the Board finds that a more current VA examination is not necessary to decide the claim.  If the condition does become worse, the Veteran is free to file a new claim.

The Veteran declined the opportunity to present testimony before the Board.  The Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met.



ORDER

The claim for service connection for a right ear hearing loss disability is reopened.

Service connection for a right ear hearing loss disability is granted.

A compensable disability rating for a left ear hearing loss disability is denied.

A compensable disability rating for a hemorrhoid disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


